Exhibit 10.6
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT made and entered into as of this 17th day of December, 2013
(“Effective Date”), by and between R.W.B.C., L.L.C., a Missouri Limited
Liability Company, having a place of business at 4901 Wornall Road, Suite 10,
Kansas City, Missouri  64112 (“Landlord”) and GLOBAL GROUND SUPPORT, LLC, a
Kansas Limited Liability Company whose principal place of business is located at
540 E. 56 Highway, Olathe, Kansas (Tenant”).
 
ARTICLE I: PREMISES
 
1.1 DESCRIPTION:  Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, subject to the provisions contained herein, certain premises
consisting of approximately 112,493 +/- rentable square feet in the Warehouse
(defined hereinafter), the address of which is commonly known as 540 E. 56
Highway, Olathe, Kansas 66061.
 
1.2 EXCEPTION AND RESERVATION:
 
(a) Reserved Areas.  Landlord reserves all rights to use (or to grant other
parties the right to use) (i) the roof of the Warehouse; (ii) air rights above
the Premises; and (iv) areas within the Premises necessary for utilities,
services, safety and operation of the Warehouse that will not materially
interfere with Tenant’s use of the Premises.
 
(b) Landlord’s Right of Entry.  Upon reasonable notice to Tenant (except for
emergencies, in which case notice is not required), Landlord or Landlord’s
agents may: (i) inspect the Premises; (ii) show the Premises to prospective
purchasers, tenants, lenders, insurers and governmental authorities; (iii) make
such repairs, alterations, improvements or additions as Landlord may deem
necessary; and (iv) place in and upon the Premises the usual notices advertising
the same for sale or lease, as the case may be, if Tenant abandons or vacates
the same, or at any time during the ninety (90) days prior to the expiration of
the Term (defined hereinafter). If Tenant is not personally present to open and
permit an entry into the Premises, when for any reason an entry therein is
necessary or permissible pursuant to this Paragraph 1.2(b), Landlord or
Landlord’s agents may enter the same by a master key or, in an emergency, may
forcibly enter the same without rendering Landlord or its agents liable
therefore, and without in any manner affecting the obligations and covenants of
this lease.  Nothing herein contained, however, shall be deemed or construed to
impose upon Landlord any obligation, responsibility or liability whatsoever for
the care, maintenance or repair of the Premises or any part thereof, except as
otherwise herein specifically provided.  In connection with entering the
Premises to exercise any of the foregoing rights while Tenant is occupying the
same, Landlord shall take reasonable steps to minimize any interference with
Tenant’s business, and following completion of any work, return Tenant’s
leasehold improvements, fixtures, property and equipment to the original
locations and condition to the fullest extent reasonably possible.
 
1.3 DEFINITIONS:
 
(a) “Warehouse” means the entire development commonly known as the Warehouse
including any and all proposed structures, (whether reflected in Exhibit A or
hereafter incorporated in the Warehouse); parking facilities, common facilities,
and the like to be built on the property shown on said Exhibit A, as the same
may from time to time be reduced, or as the same may from time to time be
increased by the addition of other land, together with structures and the like
thereon, which may from time to time be included by Landlord in the development.
 
(b) “Commencement Date” means September 1, 2014
 
(c) “Term” means the initial term of this lease and any renewals thereafter.
 
ARTICLE II:  TERM
 
2.1 TERM; BASE RENT:  The initial Term of this lease will be five (5) years
unless sooner terminated hereby, commencing on the Commencement Date.
 
2.2 PRIOR INSTALLATION:  Subject to Landlord’s consent, Tenant may install
fixtures and equipment in the Premises prior to the Commencement Date.  Any work
done by Tenant prior to the Commencement Date shall be done in a manner as to
not interfere with the progress of the work by Landlord, and Landlord shall have
no liability or responsibility for loss of or any damage to fixtures, equipment
or other property of Tenant so installed or placed on the Premises.
 
2.3 TERMINATION OPTION:  Tenant shall have the right after thirty-six (36)
months from the effective date to terminate this Lease for convenience by
providing Landlord a written one hundred, eighty day notice of Tenant’s
intention to terminate early.  Tenant shall be responsible for all unpaid rents
due until the date Tenant vacates the premises.  Tenant shall also reimburse
Landlord the unamortized portion of the improvements stated in Exhibit D of this
Lease.  The cost of improvements is estimated to be $117,400.00.  The
amortization shall reduce this amount by twenty percent (20%) at the end of each
Lease year.
 
ARTICLE III:   RENT AND OTHER TENANT CONTRIBUTIONS
 
3.1 BASE AND ADDITIONAL RENT:  Tenant shall pay without the right of set-off to
Landlord as base rent for the Premises on or in advance of the first day of each
month of any Term at the address described in Paragraph 12.5 below (or such
other place as Landlord may designate from time to time).  With respect to the
initial Term, the base rent will be the amounts as described in the following
schedule:
 
TERM
 
AMT PER SQ. FT
   
AMT. PER MONTH
 
60 months
  $ 3.20     $ 29,998.00                                      



 
Additional amounts, if any, due under Paragraphs 3.4, 3.5 and 3.6.  The base
year shall be 2013.
 
3.2 LEASE YEAR:  “Lease Year” means the twelve (12) months beginning on the
first day of January immediately following the Commencement Date and terminating
on the succeeding December 31st, or succeeding calendar years.
 
3.3 PARTIAL YEAR:  “Partial Year” means the period beginning with the
Commencement Date and ending the succeeding December 31st or in the alternative,
the period beginning with the first day of January in the final year of the Term
(or any renewal year thereof) and ending on the last day of the Term.
 
3.4 TAXES:  Tenant agrees to pay to Landlord its proportionate share of all real
estate and ad valorem taxes, including any and all general or special
assessments, which may be levied or assessed by any lawful authority for each
calendar year during the Lease Term including those assessed against the land
and/or buildings comprising the shopping center.  Tenant proportionate share
shall be the same ratio of the total amount due as the total gross square
footage of the within premise demised to Tenant shall bear to the total square
footage of all of the gross leaseable space in the shopping center.  Tenant
agrees to pay to Landlord on the first day of each month of the term in advance
such amount as Landlord shall estimate shall be equal to 1/12th of the annual
Tenant’s share of the anticipated taxes for the ensuing year, at the time and
place provided for the payment of rent.  Upon receipt of the tax bills for any
given year, the Landlord shall compute the share of said bills due from Tenant
and a summary shall be furnished to Tenant reflecting the actual amount of taxes
due.  In the event the amounts paid by Tenant during the preceding period shall
be in excess of its proportionate share, the excess shall be credited against
the next ensuing tax payments due from Tenant; in the event the amount paid by
Tenant shall be less than its proportionate share, then it shall pay the
remaining balance within thirty (30) days after such notice is furnished.  The
notice furnished Tenant shall also include a computation of the estimated sums
that would be due from Tenant each month for the ensuing lease year and the
monthly tax payment to be made as aforesaid shall be adjusted accordingly for
the ensuing period.  It is estimated by Landlord that the taxes for the initial
full tax year will be $66,000.00 and the monthly installment to be paid by
Tenant commencing on the date rent commences hereunder shall be $5,500.00, which
sum shall be subject to adjustment as soon as actual tax bills are received.  In
the event any tax shall be assessed upon rent by any governmental authority to
the within premises, said tax shall be paid by Tenant as additional rental, in
the same proportion as hereinbefore provided.  In the event Landlord shall elect
to contest any proposed increase in taxes, any expense incurred in such contest,
including reasonable attorneys’ fee or appraisers’ fees shall be considered as
tax expenses under the terms of this paragraph, and shall be borne by Tenant in
the proportion above set forth.  In the event the method of taxation applicable
to rental property shall be adjusted or modified, a modification agreement with
respect to this paragraph shall be entered into to equitably apply the principal
hereof to said revised tax system.
 
3.5 INSURANCE:  Tenant agrees to pay to Landlord its proportionate share of all
fire and extended coverage insurance determined by Landlord to be required in
connection with the within Warehouse, together with rent insurance in such sum
as shall be determined, the Tenant’s proportionate share to be determined in the
same manner as provided for in the preceding paragraph, and to be adjusted
periodically in the same manner.  It is estimated by Landlord that the insurance
premiums for the initial full year will be $18,000.00 and the monthly
installment to be paid by Tenant commencing on the date rent commences shall be
$1,500.00 which sum shall be subject to adjustment as soon as insurance premium
is received.
 
3.6 SECURITY DEPOSIT:  Landlord acknowledges that it has received from Tenant
the sum of $29,529.41 of which -0- shall apply to the first month’s rent
obligation of Tenant after the Commencement Date, and the balance of $29,529.41
(“Security Deposit”) to remain on deposit with Landlord during the Term as
security for the payment of rent and the full and faithful performance by Tenant
of the covenants and conditions of this lease.  In the event of any default, the
Security Deposit shall be retained by Landlord and may be applied toward damages
arising from such default.  The Security Deposit shall not be construed as
liquidated damages.  Upon yielding of the Premises at the termination of this
lease and provided no default by Tenant exists, Landlord shall return the
Security Deposit to Tenant within fifteen (15) days of such termination.  No
interest shall be payable on the Security Deposit.  Landlord may apply the
Security Deposit, or portion thereof, to the curing of any default that may
exist.  Should Landlord convey its interest under this lease, the Security
Deposit, or the part or portion thereof not previously applied, shall be turned
over to Landlord’s grantees or assigns:  Tenant hereby releases Landlord from
any liability with respect to the Security Deposit and agrees to look solely to
such grantee or assignee, and this provision shall also apply to subsequent
grantees or assignees.  Tenant agrees it shall not assign, pledge, mortgage or
otherwise hypothecate its interest in the Security Deposit.  It is agreed that
the Security Deposit is not made in payment of rent but is paid solely as
security by Tenant for the full and faithful performance of the obligations and
terms of this lease.  Should the entire Security Deposit or any portion thereof
be applied by Landlord for the payment of overdue rent or other sums due and
payable to Landlord by Tenant, then Tenant shall, upon written demand by
Landlord, remit to Landlord a sufficient amount in cash to restore the Security
Deposit to the original sum deposited, and Tenant’s failure to do so within ten
(10) days after receipt of such demand will constitute a breach of this lease.
 
3.7 PAYMENT OF CHARGES:  All other charges, if any, to be paid by Tenant shall
constitute additional rent and shall be paid as provided in this lease and the
non-payment of any item when due (or with the monthly payments if not otherwise
provided for herein) shall constitute an item of default under the terms hereof.
 
ARTICLE IV: USE OF PREMISES
 
4.1 TENANT’S USE:  The Premises will be used and occupied by Tenant solely for
office, manufacturing, storage and assembly of truck mounted equipment and for
no other purpose without Landlord’s prior written consent.  Tenant shall comply
with all rules, regulations and laws of any governmental authority with respect
to use and occupancy.
 
4.2 UTILITIES:  Tenant agrees to pay for Tenant’s requirements of electric
current, gas, sewer, heat, water and all other utilities, and all taxes or
charges on such utility services which are used on or attributable to the
Premises.  In no event shall Landlord be liable for any interruption or failure
in the supply of any utilities to the Premises.
 
4.3 SIGNS:  Tenant may place on any exterior door, wall or window of the
Premises any sign or advertising matter which is allowed by code.  Tenant agrees
to maintain such sign or advertising matter as approved by Landlord in good
condition and repair.  All signs must comply with applicable ordinances or other
governmental restrictions and the determination of such requirements and the
prompt compliance therewith will be the responsibility of Tenant.
 
4.4 CONTINUOUS OCCUPANCY:  Tenant agrees that it will keep its place of business
in the Warehouse open continuously during the Term, and it will not cease
operations in the Premises without the express written consent of Landlord
unless prevented from doing so by reason of applicable ordinances or other acts
of governmental authorities or by acts of God or conditions beyond the control
of Tenant.
 
ARTICLE V: CONSTRUCTION, MAINTENANCE AND REPAIRS
 
5.1 TENANT’S DUTY TO REPAIR:  Except as provided in Paragraph 5.3 below, Tenant
will have the following duties to repair:
 
(a) Tenant shall keep and maintain in good order, condition and repair
(including any such replacement and restoration as is required for that purpose)
the Premises and every part thereof, including, but not limited to, the exterior
and interior portion of all doors, door checks, windows, plate glass and store
front; all plumbing and sewage facilities within the Premises including free
flow up to the main sewer line; all fixtures; the heating and air conditioning
and electrical systems (whether or not located in the Premises but nevertheless
servicing the same); the sprinkler system; the walls, floors and ceilings;
meters applicable to the Premises; all installations made by Tenant under the
terms of this lease and any exhibits thereto, as herein provided; and any
repairs required to be made in the Premises due to burglary of the Premises or
other illegal entry into the Premises or any damage to the Premises caused by a
strike involving the Tenant or its employees.  Any charges to furnish services
to the Premises made by any utility company or municipality or alarm monitoring
company shall be paid by Tenant within the time limit specified by each utility
company.  Tenant will regularly water, mow, trim, fertilize and otherwise
maintain the lawn, shrubs, plants, trees and other landscaping of the Premises
and will prevent water pipes in the Premises from freezing.
 
(b) Tenant shall keep and maintain the Premises in a clean, sanitary and safe
condition and in accordance with all directions, rules and regulations of proper
officials of the governmental agencies having jurisdiction, at the sole cost and
expense of Tenant, and Tenant shall comply with all requirements of law,
statute, ordinance or otherwise affecting the Premises and all appurtenances
thereto.  If Tenant refuses or neglects to commence or complete repairs promptly
and adequately, Landlord may, but will not be required to, make and complete
said repairs and Tenant shall pay the cost thereof to Landlord as additional
rent upon demand.
 
(c) Tenant shall be responsible for, cleaning of the parking areas, driveways,
sidewalks and approaches, including snow removal.  Tenant will repair all damage
to parking areas, driveways, sidewalks and approaches caused by placement or
movement of trash containers, truck trailer dollies, trucks, etc.  Tenant
understands and agrees that no personal property shall be stored in the parking
area or anyplace outside of the building without the prior written consent of
Landlord.
 
(d) Tenant shall keep the Premises free and clear of rodents, bugs and vermin,
and Tenant.shall use, at its cost and at such intervals as Landlord shall
reasonably require a reputable pest extermination contractor to provide
extermination services in the Premises.
 
5.2 SURRENDER OF PREMISES:  At the termination of the Term, Tenant agrees to
deliver the Premises in the same condition as received by it on the Commencement
Date (subject to any renovations done by Landlord or Tenant in accordance with
this lease and the removals hereinafter required), reasonable wear and tear
excepted, and Tenant shall surrender all keys for the Premises to Landlord at
the place then fixed for payment of rent and shall inform Landlord of all
combination of locks, safes and vaults, if any, in the Premises.  Tenant shall
have ten (10) days after the expiration of the Term to remove all of its trade
fixtures and, to the extent required by Landlord by written notice, any other
installations, alterations or improvements, before surrendering the Premises as
aforesaid, repairing any damage to the Premises caused thereby.  Tenant’s
obligation to observe or perform this covenant will survive the expiration or
other termination of the lease.  Any items remaining in the Premises on the
termination date of this lease shall be deemed abandoned for all purposes and
shall become the property of Landlord, and as such, the Landlord may dispose of
the same without liability of any type or nature.
 
5.3 LANDORD’S DUTY TO REPAIR:  Landlord shall keep and maintain the parking lot,
sidewalk (not including cleaning and snow removal which is the responsibility of
Tenant), foundation, exterior walls and roof of the building in which the
Premises are located and the structural portions of the Premises (exclusive of
doors, door frames, door checks, windows, and exclusive of window frames located
or in exterior building walls), in good repair, except that Landlord has no
obligation to make any such repairs caused by any act or negligence of Tenant or
its agents, employees, invitees, licensees or contractors.  Furthermore,
Landlord has no obligation to make any other improvements or repairs of any kind
upon the Premises and appurtenances.  Any of the foregoing repairs required to
be made by reason of the acts or negligence of Tenant, its agents, etc. as above
described, will be the responsibility of Tenant notwithstanding the provisions
contained in this.
 
5.4 TENANTS ALTERATIONS:
 
(a) Tenant shall not alter the Premises (except for repairs as aforesaid) and
shall not install any fixtures or equipment to be used in connection with
Tenant’s business which affect the Premises in any unreasonable manner without
first obtaining the written approval of Landlord to such fixtures and equipment
and the Landlord’s approval of the manner in which said fixtures and equipment
will be installed and located in the Premises.
 
(b) No penetration into or through the roof or floor of the Premises may be made
without Landlord’s prior written approval of such penetration and the method by
which it is to be done.  If Landlord approves any such penetration, Landlord
shall have the absolute right to select and/or supervise the contractor
performing such penetration.  Tenant shall be liable for any damage caused by
any such penetration, whether or not approved by Landlord.
 
5.5 MECHANIC’S LIENS:  If Tenant makes any alterations or improvements in the
Premises, Tenant shall pay for same when made.  Nothing in the lease shall be
construed to authorize Tenant or any person dealing with or under Tenant, to
charge the rents of the Premises, or the property of which the Premises form a
part, or the interest of Landlord in the estate of the Premises, or any person
under and through whom Landlord has acquired its interest in the estate of the
Premises, with a mechanic’s lien or encumbrance of any kind, and under no
circumstances shall Tenant be construed to be the agent, employee or
representative of Landlord in the making of any such alterations or improvements
to the Premises but, on the contrary, the right or power to charge any lien,
claim or encumbrance of any kind against Landlord’s rents or the Premises or
said land is denied.  So long as the laws of Kansas provide for the filing of a
statutory bond to eliminate the attachment of mechanic’s or materialmen’s liens
to real estate, Tenant shall require that its contractor or itself take such
steps as are provided by law for the filing of said statutory bond prior to the
initiation of any construction.  If a mechanic’s or materialmen’s lien is
threatened by any contractor or supplier, or in the event of the filing of a
notice of any such lien, Tenant shall promptly pay same and take steps
immediately to have same removed.  If same is not removed within ten (10) days
from the date of written notice from Landlord, Landlord may at Landlord’s option
pay the same or any portion thereof and the amounts so paid, including
attorney’s fees and expenses connected therewith and interest at the rate of 10%
per annum on any sums paid or advanced, will be deemed to be additional rent due
from Tenant to Landlord and must be paid to Landlord immediately upon delivery
of a bill to Tenant.  Tenant will indemnify and save harmless Landlord from and
against all loss, claims, damages, costs or expenses suffered by Landlord by
reason of any repairs, installations or improvements made by Tenant.
 
5.6 EMERGENCY LIGHTING:  In the event that any governmental regulations from
time to time shall require emergency lighting to be installed in the Premises,
the installation and the maintenance of the same, including providing of battery
power, will be the responsibility of Tenant.
 
5.7 ROOF:  Tenant will not cause or permit accumulation of any debris or
extraneous matter on the roof of the Premises, will not in any manner cut or
drive nails into or otherwise mutilate the roof of the Premises, and will be
responsible for any damage caused to the roof by any acts of Tenant, its agents,
servants, employees or contractors of any type or nature.
 
ARTICLE VI:  INSURANCE
 
6.1 INDEMNIFICATION OF LANDLORD:  Tenant agrees hereby to protect, indemnify,
defend and save harmless Landlord, its agents and servants, from and against any
and all claims, actions, damages, suits, judgments, decrees, orders, liability
and expenses (including costs and attorney fees) in connection with loss of
life, bodily injury, personal injury and/or damage to property of whatever kind
or character, howsoever caused, arising from or out of any occurrence in, upon
or about the Premises, or in connection with the occupancy or use by Tenant of
the Premises or any part thereof, or occasioned wholly or in part by any act or
omission of Tenant, its agents, contractors, employees, servants, sublessees,
invitees or concessionaires, notwithstanding any possible negligence (whether
sole, concurrent or otherwise) on the part of Landlord, its agents, contractors,
employees or servants.
 
6.2 NOTICE OF CLAIM OR SUIT:  Tenant agrees to promptly notify Landlord of any
claim, action, proceeding or suit instituted or threatened against the
Landlord.  In the event Landlord is made a party to any action for damages which
Tenant has herewith indemnified Landlord against, then Tenant shall pay all
costs and shall provide effective counsel in such litigation or shall pay, at
Landlord’s option, the attorney fees and costs incurred in connection with said
litigation by Landlord.
 
6.3 LIABILITY INSURANCE:  Tenant agrees to maintain at its expense at all times
during the Term full liability insurance properly protecting and indemnifying
Landlord and naming Landlord as additional insured in an amount not less than
$1,000,000.00 per person and $1,000,000.00 per accident for injuries or damages
to persons, and not less than $1,000,000.00 damage or destruction of property,
written by insurers licensed to do business in the State of Kansas.  Tenant
shall deliver to Landlord certificates of such insurance, which must declare
that the respective insurer may not cancel the same in whole or in part without
giving Landlord written notice of its intention so to do at least ten (10) days
in advance.
 
6.4 FAILURE TO PROCURE INSURANCE:  In the event Tenant fails to procure
insurance required under this Article VI and fails to maintain the same in force
continuously during the Term, Landlord may procure the same and if it does so,
Tenant shall immediately reimburse Landlord for such premium expense.
 
6.5 INCREASE IN FIRE INSURANCE PREMIUM:  Tenant will not keep upon the Premises
any articles or goods which may be prohibited by the standard form of fire
insurance policy.  In the event the insurance rates applicable to fire and
extended coverage insurance covering the Premises is increased by reason of any
use of the Premises made by the Tenant, then Tenant shall pay to Landlord such
increase in insurance as occasioned by said use.
 
6.6 PROPERTY OF TENANT:  Tenant agrees that all property owned by it in, on or
about the Premises will be at its sole risk and hazard.  Landlord is not liable
or responsible for any loss of or damage to Tenant, or anyone claiming under or
through Tenant, or otherwise, whether caused by or resulting from a peril
required to be insured hereunder, or from water, steam, gas, leakage, plumbing,
electricity or electrical apparatus, pipe or apparatus of any kind, the elements
or other similar or dissimilar causes, and whether or not originating in the
Premises or elsewhere, irrespective of whether or not Landlord may be deemed to
have been negligent with respect thereto, and provided such damage or loss is
not the result of an intentional and willful wrongful act of Landlord.
 
6.7 PROPERTY OF LANDLORD:
 
(a) Tenant shall have use of the bridge cranes and Tenant shall accept such
bridge cranes and cable lifts in their “as is” condition.  Landlord shall have
no obligation to make repairs to the bridge cranes either at delivery of the
Premises or during the lease term.  All maintenance and repair of the bridge
cranes shall be Tenant’s responsibility and such bridge cranes shall be returned
to Landlord at the end of the lease term in as good condition as at the
beginning of the lease term, ordinary wear and tear excepted.  Tenant shall have
the option of upgrading the bridge cranes during the term of this Lease.  If
Tenant makes capital improvements to the bridge cranes of at least Thirty-Eight
Thousand Dollars ($38,000.00), Landlord will contribute Ten Thousand Dollars
($10,000.00) to the cost of the upgrades upon the presentation of paid invoices
to Landlord.
 
(b) Tenant shall have use of the air compressor with related equipment and
Tenant shall accept such air compressor in “as is” condition.  Landlord shall
have no obligation to make repairs to the air compressor and equipment either at
delivery of the Premises or during the Lease Term.  All maintenance and repair
of the air compressor and equipment shall be Tenant’s responsibility and such
air compressor and equipment shall be returned to Landlord at the end of the
Lease Term in as good condition as at the beginning of the Lease Term, ordinary
wear and tear excepted.
 
6.8 WAIVER OF SUBROGATION:  If any property owned by Tenant and located in the
Premises is damaged or destroyed by an insured peril, Landlord will have no
liability to Tenant, nor to any insurer of Tenant, for or in respect of such
damage or destruction, and Tenant must require all policies of risk insurance
carried by it on its property in the Premises to contain or be endorsed with a
provision in and by which the insurer designated therein waives its right of
subrogation against Landlord.
 
6.9 WASTE OR NUISANCE:  Tenant shall not commit nor suffer to be committed any
waste upon the Premises or any nuisance or other act or thing which may disturb
the quiet enjoyment of any other tenant in the building in which the Premises
may be located or in the Shopping Center, or which may disturb the quiet
enjoyment of occupants of adjoining properties.
 
6.10 GOVERNMENTAL AND INSURANCE REQUIREMENTS:  Tenant shall, at its sole cost
and expense, comply with all of the requirements of any insurance carrier for
the Premises or the Shopping Center and with all laws, regulations, ordinances,
rules, codes and requirements of all county, municipal, state, federal and other
applicable governmental authorities, now in force or which may hereafter be in
force.
 
6.11 HAZARDOUS SUBSTANCES:  Tenant covenants and warrants that Tenant, Tenant’s
Work and any alterations thereto and Tenant’s use of Premises will at all times
comply with and conform to all laws, statues, ordinances, rules and regulations
of all governmental, quasi-governmental or regulatory authorities (“Laws”)
having jurisdiction over Landlord, Tenant or the Premises which relate to the
transportation, storage, placement, handling, treatment, discharge, generation,
production or disposal (collectively “Treatment”) of any waste, petroleum
product, waste products, radioactive waste, polychlorinated biphenyls, asbestos,
hazardous materials of any kind, and any substance which is regulated by any
law, statute ordinance, rule or regulation (collectively “Waste”).  Tenant
further covenants and warrants that it will not engage in or permit any person
or entity to engage in any Treatment of any Waste on or which affects the
Premises.
 
6.12 AMERICANS WITH DISABILITIES ACT (“ADA”):  Tenant, at Tenant’s expense,
shall comply with all laws, rules, orders, ordinances, directions, regulations
and requirements of federal, state, county and municipal authorities now in
force or which may hereafter be in force, which shall impose any duty upon
Landlord or Tenant with respect to the use, occupation or alteration of the
Premises including, without limitation, the Americans With Disabilities Act.
 
ARTICLE VII:  FIRE OR OTHER CASUALTY
 
7.1 PARTIAL DESTRUCTION:  In the event of any partial destruction of the
building or improvements located on the Premises by fire or any other casualty,
Landlord must restore or repair said building and improvements with reasonable
diligence.  Landlord shall expend such sums as required to repair or restore
improvements to the condition they were in immediately prior to the date of the
destruction.  A just and proportionate part of the rent payable by Tenant to the
extent that such damage or destruction renders the Premises unfit for Tenant’s
use shall abate from the date of such damage or destruction until such building
or improvements are repaired or restored.
 
7.2 SUBSTANTIAL DESTRUCTION:  If the Premises are damaged by fire or other
casualty or happening as to be substantially destroyed, which the parties agree
to mean that the entire Premises has been rendered untenantable, then each of
Landlord and Tenant has an option to terminate this lease by giving the other
party written notice within thirty (30) days after such destruction, and any
unearned rent will be apportioned and returned to Tenant.  If either party does
not elect to cancel this lease as aforesaid, then the same will remain in full
force and effect and Landlord must proceed with all reasonable diligence to
repair and replace the Premises to the condition they were in prior to the date
of such destruction, and during the time said Premises are so destroyed and
totally untenantable, the rent will be abated.
 
ARTICLE VIII:  ASSIGNMENT AND SUBLETTING
 
8.1 TENANT ASSIGNMENT:  Tenant shall not assign, transfer or encumber this lease
without written consent of Landlord and shall not sublet or allow any other
tenant to come in with or under Tenant without like written consent.  Consent of
Landlord to one assignment or subletting of the Premises does not constitute a
waiver of Landlord’s rights hereunder.  In no event may Tenant assign or sublet
the Premises or any portion thereof for any use which will violate the exclusive
use rights granted to any other tenant in the Shopping Center.  Any assignment
or subletting, notwithstanding the consent of Landlord, shall not in any manner
release Tenant from its continued liability for the performance of the
provisions herein and any amendments or modifications.  The acceptance of any
rental payments by Landlord from any alleged assignee does not constitute
approval of the assignment of this lease by Landlord.
 
8.2 MINIMUM SUBLEASE RENTALS:  Notwithstanding that Landlord may consent
thereto, in the event of any assignment or subletting, the rental that is due
from the sublessee or assignee (and that will continue to be due from Tenant as
provided) will not be less than the aggregate of all annual sums paid by Tenant
in the year immediately prior to the date of said assignment or subletting,
including variable additional rents that may have become due hereunder, payable
at the rate of 1/12th of the aggregate of said sums on the first day of each
month in advance.
 
8.3 BANKRUPTCY, ETC.:  Neither this lease nor any interest herein, nor any
estate created hereby, will pass to any trustee or receiver in bankruptcy or to
any other receiver or assignee for the benefit of creditors or otherwise by
operation of law.  In the event of bankruptcy or assignment for the benefit of
creditors, Landlord may retain the security deposit and be deemed a secured
creditor as to the next six (6) months’ rental to the extent permitted by
applicable federal or state laws unless a tenant paying at least the amount due
from Tenant is procured in said period.  As to any additional loss of rent,
Landlord may file as a general creditor.
 
8.4 NOTICE OF CONTEMPLATED ASSIGNMENT:  In the event Tenant desires to assign,
transfer or sublet Premises to any other person or entity, or in the event that
Tenant is an entity and elects to transfer control of said entity pursuant to a
sale of its equity interest by its principal owners, then Tenant must notify
Landlord in writing of such intention and furnish Landlord with information as
to the contemplated successor.  Landlord will have twenty (20) days after
receipt of such information and supporting data to adopt one of the following
alternatives:
 
(a) Landlord may approve the proposed assignment, transfer or subletting (or
stock sale or transfer where applicable), in which case Tenant will continue to
be liable, together with the assignee or successor, for the fulfillment of all
of Tenant’s obligations for the remainder of the applicable Term;
 
(b) Landlord may disapprove the same, in which case the lease will continue in
full force and effect with Tenant continuing to occupy the Premises under the
terms hereof; or
 
(c) Landlord may elect to cancel the lease by written notice to Tenant
specifying the date of such cancellation, whereupon Tenant shall pay rental and
other charges to the date of such cancellation and vacate Premises on the said
date; thereafter, the parties will have no further obligations under this lease
to the other.
 
ARTICLE IX:  DEFAULT AND RE-ENTRY
 
9.1 TENANTS DEFAULT:  Failure on the part of Tenant to pay rent when it becomes
due, unless such failure is cured within ten (10) days, will constitute a
default under this lease.  In addition, failure of Tenant to promptly and
faithfully keep and perform every covenant, condition, agreement and obligation
of the lease other than payment of rent, unless such failure is cured within any
period of time following notice expressly provided in other Articles hereof, or
otherwise within a reasonable time, but in no event more than twenty (20) days
following written notice, will constitute a default and, at the option of
Landlord, cause the forfeiture of this lease without releasing Tenant from
liability as hereinafter provided, and if such default is not corrected within
the applicable period, possession of the Premises and all improvements thereon
shall be delivered to Landlord and thereupon Landlord shall be entitled to and
may take immediate possession of the Premises, any other notice or demand being
hereby waived.  Tenant agrees to quit and deliver possession of the Premises to
Landlord or Landlord’s assigns, successors or agents, when this lease terminates
by limitation or forfeiture, and Tenant agrees that the Premises wilt be in
substantially the same order and in as good condition as received, except for
normal wear and use and subject to renovations and removals as described in
Paragraph 5.2 above.
 
9.2 TENANT’S OBLIGATION:  Tenant covenants that any forfeiture, annulment or
voidance of this lease will not relieve Tenant from the obligation to make the
monthly payments of rent.  In case of default of Tenant, Landlord may relet the
Premises as the agent for and in the name of Tenant, at any rental readily
acceptable, applying the proceeds first to the payment of such rent as same
becomes due, and toward the fulfillment of the other covenants and agreements of
Tenant herein contained, and the balance, if any will be paid to Tenant, and the
Tenant hereby agrees that if Landlord recovers or takes possession of said
Premises as aforesaid, and is unable to relet and rent the same so as to realize
a sum equal to the rent hereby reserved, Tenant shall pay to Landlord any loss
or difference of rent for the remainder of the applicable Term.
 
(a) Landlord may re-enter the Premises to assume and take possession of the
whole or any part thereof and to remove all persons or personal property by
direct or summary action, or in a different type of suit or proceeding, by force
or otherwise, without being deemed guilty of trespass or other actionable wrong
by reason thereof, and without being liable for the damages therefore or in
connection therewith and, after demand made therefore, Tenant or anyone in
possession claiming under Tenant will be deemed guilty of unlawful detainer and
subject to such summary or other action as may be provided by law; and
 
(b) Landlord, irrespective of the date on which its right of re-entry accrued or
has been exercised, may, without notice to or demand upon Tenant or any other
person, whether for rent or possession or otherwise, forfeit this lease and
terminate the estate of Tenant hereby created.
 
(c) In any and every event, Landlord will not be deemed to have accepted any
surrender of the Premises or of the leasehold estate created hereby from Tenant
or anyone acting on Tenant’s behalf, unless Landlord by an agreement in writing
declares explicitly that it intends thereby to affect acceptance of the
surrender and to release Tenant from liability.
 
9.3 LEGAL REMEDIES:  Notwithstanding the provisions of this lease, the parties
agree that the remedies provided for herein in the event of default on the part
of Tenant are in addition to and not in lieu of any other remedies or relief
made available to the Tenant under the laws of the state in which the premises
are located, which latter remedies or relief shall be likewise available to
Landlord in the event of a breach of any of the terms of this lease.
 
9.4 ATTORNEYS’ FEES:  In the event that Landlord must engage legal counsel for
the enforcement of any of the terms of this lease, whether such engagement
requires initiation of suit or other legal services required to secure
compliance on the part of Tenant, Tenant will be responsible for and shall
promptly pay to Landlord the reasonable value of said attorneys’ fees.
 
ARTICLE X:  EMINENT DOMAIN
 
10.1 PARTIAL TAKING:  If a portion of the Premises is taken as herein provided
for public improvements or otherwise under the exercise of the right of eminent
domain, and the Premises continue to be reasonably suitable for the use which is
herein authorized, then the rental herein provided will be reduced from the date
of such taking in direct proportion to the reduction in usefulness of the
Premises.
 
10.2 SUBSTANTIAL TAKING:  If the real estate hereby leased or a part thereof
sufficient to render the Premises wholly unfit for the use herein authorized is
condemned or acquired by grant or otherwise, for the widening of streets or for
other public improvements, or is otherwise taken in the exercise of the right of
eminent domain, Tenant will have the right, at Tenant’s sole option, to
terminate and cancel this lease on thirty (30) days written notice to Landlord
and, under this Article XI, Tenant will be liable only for rents and other
charges accrued and earned to the date of surrender of possession of the
Premises to Landlord and for the performance of other obligations maturing prior
to said date.
 
10.3 AWARD:  Tenant will not be entitled to participate or receive any part of
the damages or award which may be paid to or awarded Landlord by reason of a
taking under this Article XI except where said award provides for moving or
other reimbursable expenses for Tenant under applicable statute, in which event
the latter sum must be given to Tenant.
 
ARTICLE XI:  GENERAL PROVISIONS
 
11.1 QUIET ENJOYMENT:  Landlord agrees that if the rent is being paid in the
manner and at the time prescribed, and the covenants and obligations of Tenant
being all and singular kept, fulfilled and performed, then Tenant will lawfully
and peaceably have, possess, use and occupy and enjoy the Premises so long as
this lease remains in force, without hindrance, disturbance or molestation from
Landlord, subject to the specific provisions of this lease.
 
11.2 WAIVER:  Waiver by Landlord of any default, breach or failure of Tenant
under this lease will not be construed as a waiver of any subsequent or
different default, breach or failure.  In case of a breach by Tenant of any of
the covenants or undertakings of Tenant, Landlord nevertheless may accept from
Tenant any payment or payments hereunder without in any way waiving Landlord’s
right to exercise the right of re-entry hereinbefore provided for by reason of
any other breach or lapse which was in existence at the time such payment or
payments were accepted by Landlord.
 
11.3 TRADE FIXTURES:  At the expiration of this lease or renewal thereof and
provided Tenant is not in default, Tenant may remove any trade fixtures
installed by Tenant on the Premises, repairing any damage to the Premises caused
by such removal.  Notwithstanding the foregoing, Landlord will have a lien upon
said fixtures, or any additions thereto, during the Term as security for the
faithful performance by Tenant of the conditions required of it.
 
11.4 SUBORDINATION:  The rights of Tenant under this Lease shall be subject and
subordinated to all instruments executed and to be executed in connection with
the exercise of any such rights, including, but not limited to, the lien of any
mortgage, deed of trust, or security agreement now or hereafter placed upon
Landlord’s interest in the Premises; provided such mortgage, deed of trust or
security agreement provides that in the event of foreclosure, the rights of
Tenant under this Lease will not be disturbed and will continue in full force
and effect as long as Tenant is not in default beyond any applicable cure
period. This paragraph shall be self-operative. However, Tenant covenants and
agrees to execute and deliver upon demand such further instruments subordinating
this Lease to the lien of any such mortgage, deed of trust or security agreement
as shall be requested by the Landlord and/or mortgagee or proposed mortgagee or
holder of any security agreement.
 
11.5 NOTICES:  All notices by either party to the other must be made by
depositing such notice in the certified mail of the United States of America,
and such notice will be deemed to have been served on the date of such
depositing in the Certified Mail unless otherwise provided. All notices to the
Landlord must be made at 4901 Wornall Road, Suite #10, Kansas City, Missouri
64112 or at such other address as Landlord may from time to time designate in
writing to Tenant, and all notices to Tenant must be made at 540 E. 56 Highway,
Olathe, Kansas 66061 or at such other address as Tenant may from time to time
designate in writing to Landlord.
 
11.6 RECORDING:  Tenant upon request of Landlord shall join in the execution of
a memorandum of this lease for the purpose of recordation.  Such memorandum will
describe the parties, Premises and the terms of this lease, and it will
incorporate this lease by reference and include such other portions which
Landlord deems appropriate to effectuate the purpose of such recordation. The
said memorandum will be in substantially the form set forth in Exhibit C
attached hereto and incorporated herein by reference, or in such other similar
form as may be required by Landlord’s lender, which memorandum may be recorded
at the election of either party.
 
11.7 AMENDMENT:  Oral agreements in conflict with any of the terms of this lease
will be without force and effect, all amendments to be in writing executed by
the parties or their respective successors in interest.
 
11.8 DOCUMENTATION:
 
(a) Upon the occurrence of a default entitling Landlord to exercise any of its
rights granted under Article IX, then or at any time thereafter, Landlord will
have the remedies of a secured party under the Uniform Commercial Code of
Kansas, including, without limitation, the right to take possession of the
Collateral, and for that purpose Landlord may enter upon the Premises and remove
the Collateral or any part thereof therefrom.  Landlord must give Tenant at
least five (5) days’ prior notice of any public sale of the Collateral or the
date prior to which any private sale or any other intended disposition is to be
made, and at any such sale, Landlord may purchase the Collateral.
 
11.9 HOLDING OVER:  Any holding over after the expiration of the Term with the
consent of Landlord will be construed to be a tenancy from month-to-month at the
terms herein specified.
 
11.10 NO PARTNERSHIP:  Landlord is not, and will not in any way or purpose
become, a partner or joint venturer with Tenant in the conduct of Tenant’s
business.
 
11.11 PARTIAL INVALIDITY:  If any term or condition of this lease or the
application thereof to any person or event is determined to any extent to be
invalid and unenforceable, the remainder of this lease in the application of
such term, covenant or condition to persons or events other than those to which
it is held invalid or unenforceable will not be affected, and each term,
covenant and condition of this lease will be valid and enforced to the fullest
extent permitted by law.
 
11.12 SUCCESSORS:  The provisions, covenants and conditions of this lease will
bind and inure to the benefit of the legal representatives, successors and
assigns of each of the parties, except that no assignment or subletting by
Tenant without the written consent of Landlord will vest any right in the
assignee or sublessee of Tenant.
 
11.13 GUARANTORS:  This Lease shall not be effective unless the persons, if any,
listed as Tenant or who are the principals of Tenant or as Guarantors hereof
shall execute the Guaranty attached as Exhibit E of this Lease.
 
11.14 JURY TRIAL; CLAIMS; SURVIVAL:  To the extent permitted by applicable law,
and acknowledging that the consequences of said waiver are fully understood,
Tenant hereby expressly waives the right to trial by jury in any action taken
with respect to this Lease and waives the right to interpose any set-off or
counterclaim of any nature or description in any action or proceeding instituted
against Tenant pursuant to this Lease.  Notwithstanding anything in this Lease
to the contrary, the representations and undertakings of Tenant under this Lease
shall survive the expiration or termination of this Lease regardless of the
means of such expiration or termination.
 
ARTICLE XII:  MISCELLANEOUS
 
12.1 LATE CHARGE:  In the event that base rent or any other amounts due have not
been paid within ten (10) days after they become due, Tenant hereby agrees to
pay a late charge of five percent (5%) of the amount due that is delinquent as
additional rent.
 
12.2 FIRST RIGHT OF REFUSAL:  Tenant will have the first right of refusal to
renew this Lease when it expires at the then current market rate market rate for
a period of not less than two (2) years nor more than five (5) years provided
Tenant notifies Landlord One Hundred and Eighty (180) days prior to the
expiration of the Lease of Tenant’s desire to renew.
 
12.3 ESTOPPEL STATEMENTS:  Tenant shall within twenty (20) days following
receipt of a written request from Landlord execute an estoppel setting forth
with particularities those items requested including, without limitation,
Tenant’s acceptance of the Premises.
 

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
IN TESTIMONY WHEREOF, the parties have caused this lease, consisting of 13 pages
(including this signature page), and 6 exhibits attached hereto, to be signed by
their respective representatives designated below, or if either party is a
corporation, it has caused these presents to be signed by its president or other
officer designated below, attested by its secretary, and its corporate seal to
be affixed.
 
LANDLORD:  R.W.B.C., L.L.C.
 
BY: /s/ Sam
Devinki                                                                           
 
PRINT: Sam
Devinki                                                                           
 
ITS: Managing
Member                                                                           
 
DATE:
12/18/13                                                                           
 
TENANT:  GLOBAL GROUND SUPPORT, LLC.
 
BY: /s/ Michael
Moore                                                                           
 
PRINT: Michael
Moore                                                                           
 
ITS:
CEO                                                                           
 
DATE:
12/17/13                                                                           
 
CONSULT YOUR ATTORNEY – THIS LEASE SHOULD BE GIVEN TO YOUR ATTORNEY FOR REVIEW
AND APPROVAL BEFORE YOU SIGN IT.  BECAUSE EACH LEASE TRANSACTION IS UNIQUE, AND
THE BUSINESS AND LEGAL CONCERNS OF EACH PART ARE UNIQUE, LANDLORD CAN NOR DOES
NOT MAKE ANY REPRESENATION OR RECOMMENDATION CONCERNING THE LEGAL EFFECT, LEGAL
SUFFICIENCY OR TAX CONSEQUENCES (OF THIS LEASE.  THESE ARE QUESTIONS FOR YOUR
ATTORNEY AND FINANCIAL ADVISORS.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SITE PLAN
 
Attached
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMMENCEMENT DATE
 
September 1, 2014
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
MEMORANDUM FOR RECORDATION
 
Intentionally Deleted
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT
 
DESCRIPTION OF LANDLORD’S WORK AND TENANT’S WORK
 
Landlord:  R.W.B.C., L.L.C.
 
Tenant:  GLOBAL GROUND SUPPORT, LLC
 
Premises:  540 E. 56 Highway, Olathe, Kansas  66061
 
Date:      12/17/13        
 
Tenant hereby accepts space in “as is” condition except as follows:
 
Landlord will replace front office carpeting with sample provided
 
Landlord will increase front office lighting
 
Landlord will re-tile kitchen and restrooms
 
Landlord will replace warehouse lighting with T5H0 fluorescent lighting as per
specifications
 
mutually agreed upon by Tenant and Landlord
 
Landlord will repair and seal the entire roof with a five (5) year no leak
warranty
 
Tenant will re-pave parking areas (east and west lots) and access road up to the
property line as
 
per specifications mutually agreed upon by Tenant and Landlord
 
All items listed above shall be completed by Landlord or Tenant as stated prior
to September 1, 2014. All costs shall be paid by the party providing the
improvement.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.
 
LANDLORD:  R.W.B.C., L.L.C.
 
BY: /s/ Sam Devinki         
 
Printed Name and Title: Sam Devinki, Managing Member
 
TENANT:  GLOBAL GROUND SUPPORT, LLC.
 
BY: /s/ Michael
Moore                                                                           
 
Printed Name and Title: Michael Moore,
CEO                                                                                     
